DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 8/23/2022 are acknowledged.  No claims are amended; claims 2, 4, 6-8, 10-12, 14-19, 21-23, 26-27, 31-41, 44 and 49-88 are canceled; claims 1, 3, 5, 9, 13, 20, 24-25, 28-30, 42-43 and 45-48 are pending; claims 3, 5, 9, 13, 20, 28-30, 42-43 and 45-48 are withdrawn; claims 1 and 24-25 have been examined on the merits.

Claim Rejections - 35 USC § 112
The rejection of claim 15 under 35 U.S.C. § 112(a) for failing to comply with the written description requirement because the claim constitutes new matter, as set forth at pp. 2-3 of the previous Office Action, is moot due to cancelation of the claim.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for practicing the method of partially coating a microorganism with a probe by adding an activating reagent to a composition comprising the microorganism wherein the activating agent modifies a phylogenetic surface marker (PSM) on the bacteria, wherein the activating agent is a reducing agent and the PSM comprises a disulfide-bridge-containing protein and wherein the activating agent is a deacetylation agent and the PSM is chitin, does not reasonably provide enablement for practicing the method wherein the PSM is lipoteichoic acid and/or teichoic acid.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
NOTE: In response to the restriction requirement mailed 1/6/2021, Applicant elected Group I, claims 1, 3, 5, 9, 13, 15, 20, 24-25 and 28-30, drawn to a method of coating a microorganism; elected gram positive bacteria and lipoteichoic acids, teichoic acids or combinations thereof as the species of microorganism and corresponding phylogenetic surface markers (PSMs) and elected plasmonic material as the species of active agent in the response received 3/8/2021.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
The claims are drawn to partially coating a microorganism with a probe with a moderately broad method comprising adding an activating reagent to a microorganism-containing composition to modify a phylogenetic surface marker (PSM) to an active PSM, adding a probe to the composition wherein the probe comprises a targeting portion which binds the active PSM.  The nature of the invention is in the biological/chemical sciences. The level of one of ordinary skill in the biological/chemical sciences is usually high (Ph. D. level) but the level of predictability in the biological arts is low; hence, the ordinarily skilled artisan would look to the prior art and to the inventor’s guidance and working examples to be able to practice the method without undue experimentation.  There is no prior art which teaches the claimed method wherein the PSM is lipoteichoic acid and/or teichoic acid; hence, the ordinarily skilled artisan would necessarily rely on the inventor’s guidance and working examples to be able to practice the method without undue experimentation.
The original disclosure does not teach adding an activating agent to modify lipoteichoic acid or teichoic acid (i.e. the PSM species elected for examination), nor does the specification disclose any activating agents which can modify lipoteichoic acid or teichoic acid.  The original disclosure does not teach a probe comprising a targeting portion which interacts with modified lipoteichoic acid or modified teichoic acid, nor does the specification disclose targeting portions which interact with modified lipoteichoic acid or teichoic acid.
The original disclosure teaches that hydroxyapatite binds specifically with lipoteichoic acid and binds specifically to teichoic acid, i.e. to the PSM which is lipoteichoic acid and/or teichoic acid [0046] and teaches that hydroxyapatite specifically interacts with unmodified lipoteichoic acid [0053].  There is no disclosure of a targeting portion which specifically binds to an active PSM wherein the PSM is lipoteichoic acid and/or teichoic acid.  Nor is there any disclosure of any activating reagent which modifies the PSM of lipoteichoic acid and/or teichoic acid to an active PSM.  Instead, in regard to the PSM of lipoteichoic acid and/or teichoic acid, the disclosure is solely drawn to binding hydroxyapatite to unmodified lipoteichoic acid and/or teichoic acid (see Fig. 3).  Hence, a person of ordinary skill in the art at the time of filing would have had to undergo undue experimentation to practice the claimed method commensurate with the scope of the claims; therefore, claims 1 and 24-25 are rejected for failing to comply with the written description requirement because the specification is not enabling for practicing the method commensurate in scope with the claims nor specifically for the species that Applicant elected for examination on 3/8/2021.

Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on p. 6 regarding the new matter rejection of claim 15 under 35 U.S.C. § 112(a) is moot as the rejection has been withdrawn. Regarding the rejection of claims 1, 15 and 24-25 under 35 U.S.C.112(a) for failing to comply with the written description requirement because an enabling disclosure has not been provided commensurate in scope with the claims, Applicant argues that the rejection is rendered moot with the cancelation of claim 15 (p. 7).  This is unpersuasive because claims 1 and 24-25 encompass the method wherein the species of microorganism is gram positive bacteria, the PSM is lipoteichoic acids, teichoic acids or combinations thereof and the active agent is plasmonic material.  It is noted that Applicant elected gram positive bacteria and lipoteichoic acids, teichoic acids or combinations thereof as the species of microorganism and corresponding phylogenetic surface markers (PSMs) to be examined on 3/8/2021 and elected plasmonic material as the species of active agent to be examined on 3/8/2021, in response to the restriction requirement mailed 1/6/2021.  Applicant provides no reasoned argument that the disclosure is enabling for practicing the claimed methods with the species that Applicant elected; hence, the rejection is maintained.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651              

/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651